—In an action, inter alia, for specific performance of a contract for the sale of real property, the defendant appeals, as limited by her brief, from so much of *397an order of the Supreme Court, Queens County (Golar, J.), dated September 20, 2002, as granted those branches of the plaintiffs motion which were for summary judgment on the cause of action for specific performance of the contract and to dismiss the first counterclaim seeking rescission of the contract.
Ordered that the order is affirmed insofar as appealed from, with costs.
After the plaintiff made out a prima facie case for summary judgment, the defendant failed to raise any triable issues of fact as to whether the plaintiff was entitled to specific performance of a certain contract for the sale of real property (see generally Gorenstein v Debralaurie Realty Co., 280 AD2d 642 [2001]; Jill Real Estate v Smyles, 150 AD2d 640, 642-643 [1989]). Also, the defendant failed to raise a triable issue of fact, inter alia, that the contract was induced by fraud (see Pais-Built Homes v Beckett, 297 AD2d 726, 727 [2002]; Busch v Mastropierro, 258 AD2d 492, 493 [1999]; Crafton Bldg. Corp. v St. James Constr. Corp., 221 AD2d 407, 408-409 [1995]). Accordingly, the Supreme Court properly granted those branches of the plaintiffs motion which were for summary judgment on the cause of action for specific performance of the contract and to dismiss the first counterclaim seeking rescission of the contract. Smith, J.P., S. Miller, Crane and Cozier, JJ., concur.